DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 16 and 23.
Amended: 1, 16 and 23.
New: 35-40. 
Pending: 1-40.
Response to Arguments
Applicant's arguments with respect to claim(s) 1-3, 16, 20 and 22-25 have been considered but are moot because the arguments do not apply to the newly combined references and new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOANG (US 20210397931 A1) in view of BUCHANAN (WO 2020068121 A1) and further in view of HOFFMANN (US 20070242496 A1).

Re: Independent Claim 23 (currently amended), HOANG discloses an electronic device (HOANG Fig. 1-5) comprising:
a neural network apparatus (HOANG Fig. 1-5 and ¶¶ [0001] and [0028]-[0029]); and
a processing unit configured to controlling a function of the neural network apparatus (HOANG Fig. 1-5: 310 and ¶¶ [0001] and [0028]-[0029] describing controlling neural network operations), wherein the neural network apparatus comprises:
HOANG is silent regarding:
a bit cell line comprising bit cells connected in series;
a mirror circuit unit configured to generate a mirror current by replicating a current flowing through the bit cell line at a ratio;
a charge charging unit configured to charge a voltage corresponding to the mirror current as the mirror current replicated by the mirror circuit unit is applied; and
a voltage measuring unit configured to output a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, based on the voltage charged by the charge charging unit, wherein a fist bit cell of the bit cells is configured to have a first resistance resulting from a first input and first weight applied to the first bit cell, and wherein the current flowing through the bit cell line is dependent on voltage applied to the bit cell line and the first resistance.
BUCHANAN discloses:
a mirror circuit unit (BUCHANAN 108) configured to generate a mirror current by replicating a current flowing through the bit cell line at a ratio (BUCHANAN 108 and ¶¶ [0016]-[0022] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106);
a charge charging unit (BUCHANAN 106, 118 and 120) configured to charge a voltage corresponding to the mirror current as the mirror current replicated by the mirror circuit unit is applied (BUCHANAN 106, 118, 120 and ¶ [0022] discloses current mirror relationship between legs 114 and 112 controlled thru managing charge on capacitor 116); and
a voltage measuring unit (BUCHANAN 208) configured to output a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, based on the voltage charged by the charge charging unit (BUCHANAN 208 and ¶¶ [0011], [0029] disclosing comparator 208 outputting results of input comparison indicative of memristor value where the memristor value for example could indicate a logical state or weight), wherein a fist bit cell of the bit cells is configured to have a first resistance resulting from a first input and first weight applied to the first bit cell, and wherein the current flowing through the bit cell line is dependent on voltage applied to the bit cell line and the first resistance (BUCHANAN 208 and ¶¶ [0011], [0029] disclosing comparator 208 outputting results of input comparison indicative of memristor value where the memristor value for example could indicate a logical state or weight).
HOANG and BUCHANAN disclose electronic device comprising resistive memory elements. BUCHANAN discloses a current mirror and comparator for memristor based devices that outputs voltage indicative of the memristor value, where value could indicate a logical value or a weight. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the charge metering circuit of BUCHANAN and use it in the devices taught by HOANG for accurately measuring resistive value of memristors to for example ascertain weight value stored in the memristor (see e.g., BUCHANAN ¶ [0011]).
HOANG and BUCHANAN are silent regarding:
a bit cell line comprising bit cells connected in series;
HOFFMANN discloses:
a bit cell line (HOFFMAN Figs. 6A-B showing BLs) comprising bit cells (HOFFMAN Figs. 6A-B elements 2) connected in series (HOFFMAN Figs. 6A-B and ¶ [0034] disclose a resistive memory in a NAND arrangement, i.e. “A plurality of memory elements, e.g., eight memory elements are respectively connected in series thereby forming a chain.”);
HOANG, BUCHANAN and HOFFMANN disclose electronic device comprising resistive memory elements. HOFFMANN discloses memory array utilizing resistive memory elements connected in NAND strings, i.e. serial connection of resistive bit cells. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the NAND resistive memory array of HOFFMANN and replace the array in HOANG and BUCHANAN for providing an area efficient resistive NAND memory array (see e.g., HOFFMANN ¶ [0036]]).

Claim(s) 1-3, 16, 20, 22-25 and 40 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOANG (US 20210397931 A1) in view of BUCHANAN (WO 2020068121 A1) and HOFFMANN (US 20070242496 A1) and further in view of SUMBUL (US 20190042199 A1)

Re: Independent Claim 1 (currently amended), HOANG discloses an electronic device (HOANG Fig. 1-5) comprising:
a neural network apparatus (HOANG Fig. 1-5 and ¶¶ [0001] and [0028]-[0029]); and
a processing unit configured to controlling a function of the neural network apparatus (HOANG Fig. 1-5: 310 and ¶¶ [0001] and [0028]-[0029] describing controlling neural network operations), wherein the neural network apparatus comprises:
HOANG is silent regarding:
a bit cell line comprising bit cells connected in series;
a mirror circuit unit configured to generate a mirror current by replicating a current flowing through thebit cells, at a ratio;
a charge charging unit configured to charge a voltage corresponding to the mirror current as the mirror current replicated by the mirror circuit unit is applied; and
a voltage measuring unit configured to output a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cells, based on the voltage charged by the charge charging unit.
BUCHANAN discloses:
a mirror circuit unit (BUCHANAN 108) configured to generate a mirror current by replicating a current flowing through the bit cell line at a ratio (BUCHANAN 108 and ¶¶ [0016]-[0022] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106);
a charge charging unit (BUCHANAN 106, 118 and 120) configured to charge a voltage corresponding to the mirror current as the mirror current replicated by the mirror circuit unit is applied (BUCHANAN 106, 118, 120 and ¶ [0022] discloses current mirror relationship between legs 114 and 112 controlled thru managing charge on capacitor 116); and
a voltage measuring unit (BUCHANAN 208) configured to output a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, based on the voltage charged by the charge charging unit (BUCHANAN 208 and ¶¶ [0011], [0029] disclosing comparator 208 outputting results of input comparison indicative of memristor value where the memristor value for example could indicate a logical state or weight).
HOANG and BUCHANAN disclose electronic device comprising resistive memory elements. BUCHANAN discloses a current mirror and comparator for memristor based devices that outputs voltage indicative of the memristor value, where value could indicate a logical value or a weight. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the charge metering circuit of BUCHANAN and use it in the devices taught by HOANG for accurately measuring resistive value of memristors to for example ascertain weight value stored in the memristor (see e.g., BUCHANAN ¶ [0011]).
HOANG and BUCHANAN are silent regarding:
a bit cell line comprising bit cells connected in series;
HOFFMANN discloses:
a bit cell line (HOFFMAN Figs. 6A-B showing BLs) comprising bit cells (HOFFMAN Figs. 6A-B elements 2) connected in series (HOFFMAN Figs. 6A-B and ¶ [0034] disclose a resistive memory in a NAND arrangement, i.e. “A plurality of memory elements, e.g., eight memory elements are respectively connected in series thereby forming a chain.”);
HOANG, BUCHANAN and HOFFMANN disclose electronic device comprising resistive memory elements. HOFFMANN discloses memory array utilizing resistive memory elements connected in NAND strings, i.e. serial connection of resistive bit cells. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the NAND resistive memory array of HOFFMANN and replace the array in HOANG and BUCHANAN for providing an area efficient resistive NAND memory array (see e.g., HOFFMANN ¶ [0036]]).
HOANG, BUCHANAN and HOFFMANN do not disclose multiple bit cells in a bit line enabled simultaneously.
SUMBUL discloses multiple bit cells in a bit line enabled simultaneously (SUMBUL Fig. 2B and ¶¶ [0030]-[0031] “When multiple wordline drivers are activated, the bitlines discharge to a voltage proportional to the values stored in the corresponding rows of the bitlines.” See also Fig. 9 and ¶ [0052] disclosing enabling multiple bits simultaneously) and to measure a ratioed mirrored current as disclosed by BUCHANAN up above.
HOANG, BUCHANAN, HOFFMANN and SUMBUL disclose electronic device comprising resistive memory elements. SUMBUL discloses neural device architecture that explicitly disclose storing neural computing data, including weights, in multiple bits of the same column that are simultaneously enabled during computation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the learnings of SUMBUL to the device taught by HOANG, BUCHANAN and HOFFMANN as the use of the true analog multiplier reduces the number of ADCs required to implement the CIM by performing computation in the analog domain. Therefore, both the input activation and weight operand for deep learning can be read using a multi-bit per column functional read with higher bandwidth and less data movement than a traditional read. N (see e.g., SUMBUL ¶ [0076]]).

Re: Independent Claim 16 (currently amended), HOANG discloses a processing method (e.g. HOANG Fig. 1-5, ¶ [0095] and claims 11-18) comprising:
applying a first input and a first weight to a bit cell line comprising bit cells (e.g. HOANG Fig. 1-5: 310 and ¶¶ [0001] and [0028]-[0029] describing controlling neural network operations);
applying a second input and a second weight to the bit cell line (e.g. repeat HOANG Fig. 1-5: 310 and ¶¶ [0001] and [0028]-[0029] describing controlling neural network operations);
HOANG is silent regarding:
transmitting, to a charge charging unit, a first mirror current obtained by replicating a current flowing through the bit cell line by a first voltage applied to the bit cells according to a first ratio;
charging a capacitor for a first time with the first mirror current;
transmitting, to the charge charging unit, a second mirror current obtained by replicating a current flowing through the bit cell line by a second voltage applied to the bit cells according to a second ratio;
charging the capacitor for a second time with the second mirror current; and
outputting a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cells, based on a capacitor voltage charged in the capacitor.
BUCHANAN discloses:
transmitting, to a charge charging unit, a first mirror current obtained by replicating a current flowing through the bit cell line by a first voltage applied to the bit cell line according to a first ratio (BUCHANAN 108 and ¶¶ [0016]-[0022] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106);
charging a capacitor (BUCHANAN 116) for a first time with the first mirror current (BUCHANAN 116 and ¶¶ [0016]-[0022], [0039] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106);
transmitting, to the charge charging unit, a second mirror current obtained by replicating a current flowing through the bit cell line by a second voltage applied to the bit cell line according to a second ratio (BUCHANAN 108 and ¶¶ [0016]-[0022] disclose currents in legs 114 and 112 proportionally related in legs 116 and reflective of value of 106);
charging the capacitor for a second time with the second mirror current (BUCHANAN 116 and ¶¶ [0016]-[0022], [0039] disclose currents in legs 114 and 112 proportionally related in legs 116 and 106 thus capacitor 116 appropriately charged); and
outputting a value corresponding to a multiply-accumulate (MAC) operation of weights and inputs applied to the bit cell line, using a capacitor voltage charged in the capacitor (BUCHANAN 208 and ¶¶ [0011], [0029] disclosing comparator 208 outputting results of input comparison indicative of memristor value where the memristor value for example could indicate a logical state or weight).
HOANG and BUCHANAN disclose electronic device comprising resistive memory elements. BUCHANAN discloses a current mirror and comparator for memristor based devices that outputs voltage indicative of the memristor value, where value could indicate a logical value or a weight. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the charge metering circuit of BUCHANAN and use it in the devices taught by HOANG for accurately measuring resistive value of memristors to for example ascertain weight value stored in the memristor (see e.g., BUCHANAN ¶ [0011]).
HOANG and BUCHANAN are silent regarding:
a bit cell line comprising bit cells connected in series;
HOFFMANN discloses:
a bit cell line (HOFFMAN Figs. 6A-B showing BLs) comprising bit cells (HOFFMAN Figs. 6A-B elements 2) connected in series (HOFFMAN Figs. 6A-B and ¶ [0034] disclose a resistive memory in a NAND arrangement, i.e. “A plurality of memory elements, e.g., eight memory elements are respectively connected in series thereby forming a chain.”);
HOANG, BUCHANAN and HOFFMANN disclose electronic device comprising resistive memory elements. HOFFMANN discloses memory array utilizing resistive memory elements connected in NAND strings, i.e. serial connection of resistive bit cells. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the NAND resistive memory array of HOFFMANN and replace the array in HOANG and BUCHANAN for providing an area efficient resistive NAND memory array (see e.g., HOFFMANN ¶ [0036]]).
HOANG, BUCHANAN and HOFFMANN do not disclose multiple bit cells in a bit line enabled simultaneously.
SUMBUL discloses multiple bit cells in a bit line enabled simultaneously (SUMBUL Fig. 2B and ¶¶ [0030]-[0031] “When multiple wordline drivers are activated, the bitlines discharge to a voltage proportional to the values stored in the corresponding rows of the bitlines.” See also Fig. 9 and ¶ [0052] disclosing enabling multiple bits simultaneously) and to measure a ratioed mirrored current as disclosed by BUCHANAN up above.
HOANG, BUCHANAN, HOFFMANN and SUMBUL disclose electronic device comprising resistive memory elements. SUMBUL discloses neural device architecture that explicitly disclose storing neural computing data, including weights, in multiple bits of the same column that are simultaneously enabled during computation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the learnings of SUMBUL to the device taught by HOANG, BUCHANAN and HOFFMANN as the use of the true analog multiplier reduces the number of ADCs required to implement the CIM by performing computation in the analog domain. Therefore, both the input activation and weight operand for deep learning can be read using a multi-bit per column functional read with higher bandwidth and less data movement than a traditional read. N (see e.g., SUMBUL ¶ [0076]]).

Re: Claims 2 and 24, HOANG, BUCHANAN, HOFFMANN and SUMBUL disclose all the limitations of claims 1 and 23 on which these claims depend. They further disclose:
wherein the mirror circuit unit comprises a first transistor (e.g. BUCHANAN Fig. 3: 124) connected to the bit cell line and a second transistor (e.g. BUCHANAN Fig. 3: 126) connected to the charge charging unit to provide the mirror current to the charge charging unit (e.g. BUCHANAN Fig. 3: 126 connected to charging unit comprising 106, 118 and 120), and
a gate of the first transistor and a gate of the second transistor are connected to each other (e.g. BUCHANAN Fig. 3 gates of 124 and 126 are connected).

Re: Claims 3 and 25, HOANG, BUCHANAN, HOFFMANN and SUMBUL disclose all the limitations of claims 1 and 23 on which these claims depend. They further disclose:
wherein a channel aspect ratio of the second transistor is less than or equal to a channel aspect ratio of the first transistor (Use of different parameters to adjust current would have been well within the abilities of POSITA).

Re: Claim 20, HOANG, BUCHANAN, HOFFMANN and SUMBUL disclose all the limitations of claim 16 on which this claim depends. They further disclose:
wherein the outputting comprises outputting the value by comparing a reference voltage and the charged capacitor voltage (e.g. BUCHANAN Fig. 3: 208 compares 214 and VR at 210).

Re: Claim 22, HOANG, BUCHANAN, HOFFMANN and SUMBUL disclose all the limitations of claim 16 on which this claim depends. They further disclose:
A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 16 (Use of non-transitory computer-readable storage medium storing instructions to execute a program would have been well within the abilities of POSITA).

Re: Claim 40, as disclosed by HOANG, BUCHANAN, HOFFMANN and SUMBUL in the rejection of claim 1 up above, they further disclose:
wherein bit cell line includes a second bit cell of the bit cells configured to have a second resistance resulting from a second input and second weight applied to the second bit cell, and wherein the current flowing through the bit cell line is dependent on the voltage applied to the bit cell line and the first resistance and the second resistance (SUMBUL Fig. 2B and ¶ [0031], e.g. “For example, for a 4-bit word as shown in FIG. 2B, the total bitline voltage discharge is proportional to {d0+2*d1+4*d2+8*d3}.”).

Allowable Subject Matter
Claim(s) 4-15, 17-19, 21 and 26-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Re: Claims 4-15, 17-19, 21 and 26-34, 36-39 the prior art of record does not disclose or suggest, the subject matter in combination with all other limitations in these claims that is disclosed or obvious.
wherein the mirror circuit unit further comprises an amplifier connected to the bit cell line to uniformly maintain a voltage at one end of the bit cell line, and an output terminal of the amplifier is connected to the gate of the first transistor and the gate of the second transistor.

Re: Claim 35, the prior art of record does not disclose or suggest, the subject matter in combination with all other limitations in these claims that is disclosed or obvious.
wherein the output value of the voltage measuring unit is based on respective voltages charged by the charge charging unit, based on corresponding currents respectively flowing through the bit cells, representing partial sums of the MAC operation of the weights and the inputs.


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov